Citation Nr: 1502775	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right lower extremity disability (to include hip, knee, and neurologic disabilities), to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for right hip and knee disabilities.

The Veteran testified before the Board at an August 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In December 2008 and September 2011, the Board remanded this matter for further development.

The Board denied the claim of service connection for right hip and knee disabilities by way of a December 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a May 2014 memorandum decision, the Court set aside the Board's December 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The agency of original jurisdiction (AOJ) and the Board have previously characterized the Veteran's appeal as involving the separate issues of entitlement to service connection for a right hip disability and a right knee disability.  Nevertheless, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence reflects that some of the Veteran's claimed right hip and knee symptoms are representative of a neurologic disability involving the right lower extremity, as opposed to solely right hip and knee disabilities, the Board has re-characterized the appeal as encompassing the single issue of entitlement to service connection for a right lower extremity disability (to include hip, knee, and neurologic disabilities).

The issues of entitlement to increased ratings for a lumbosacral strain and radiculopathy of the left thigh have been raised by the record in a May 2014 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has right lower extremity lumbar radiculopathy secondary to his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity lumbar radiculopathy are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claim of service connection for a right lower extremity disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection for a right lower extremity disability is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran contends that he experiences right lower extremity symptoms (including pain radiating from his back to his hip and knee) which are related to his service-connected back disability.  An August 2011 examination report from K. Bencze, M.D., and a September 2012 VA examination report include diagnoses of chronic low back pain "with right sciatica" and right lower extremity lumbar radiculopathy.  Hence, a current right lower extremity disability has been demonstrated.

In a September 2008 letter, P. Walton, M.D., reported that the Veteran was diagnosed as having various back disabilities (including lumbar spine degenerative disc disease, spinal canal stenosis, and foramenal narrowing) and that he experienced right leg pain, among other symptoms.  Dr. Walton felt that "these complaints related to the spinal pathology."

While there is no clear and direct opinion that the Veteran's right lower extremity neurologic disability is caused by his service-connected back disability, his reports of back pain radiating to the right lower extremity, Dr. Walton's September 2008 opinion, and the diagnoses listed above in essence support the conclusion that his right lower extremity symptoms are caused, at least in part, by his current lumbar radiculopathy and that this disability is caused by his service-connected back disability.  There are no medical opinions contrary to this conclusion with respect to the diagnosed right lower extremity radiculopathy.

Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that his current right lower extremity disability, namely lumbar radiculopathy, was caused by his service-connected back disability.  Accordingly, service connection for this disability is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for right lower extremity lumbar radiculopathy is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


